Defendant in error brought an action at law against plaintiff in error to recover on a joint and several promissory note. There were eleven pleas to the declaration, the last two being "A" and "B" were pleas on equitable grounds. Seven of the pleas including equitable plea "B" went out on demurrer. The case went to trial on the issue made by the replication to pleas 4 and 8 and equitable plea "A." The trial resulted in a directed verdict for the plaintiff, motion for new trial was denied, final judgment was entered and writ of error was prosecuted to this Court.
Three errors are assigned and urged for reversal. They challenge the order of the trial court directing a verdict for the plaintiff, his order striking evidence of certain witnesses, and his refusal to let the case go to the jury on the evidence presented.
We have carefully examined all of these assignments and no reversible error is shown to have been committed. If the evidence stricken had gone to the jury, it was too inconclusive to support a verdict for the defendant. An *Page 764 
opinion on the questions argued would serve no useful purpose, so the judgment is affirmed.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.